  Case 16-30715         Doc 45     Filed 10/09/18 Entered 10/09/18 10:01:53              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-30715
         BARBARA A STARK

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/27/2016.

         2) The plan was confirmed on 01/11/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/10/2017, 05/03/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/24/2018.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,650.00.

         10) Amount of unsecured claims discharged without payment: $81,381.29.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-30715      Doc 45       Filed 10/09/18 Entered 10/09/18 10:01:53                     Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $23,424.00
       Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                 $23,424.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,119.55
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,119.55

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
AMEXDSNB                       Unsecured      7,111.00            NA              NA            0.00       0.00
BANK OF AMERICA                Secured              NA       1,713.88            0.00           0.00       0.00
BANK OF AMERICA                Secured      160,317.00    158,313.18       159,845.06           0.00       0.00
BANK OF AMERICA NA             Unsecured      1,313.00            NA              NA            0.00       0.00
BMW FINANCIAL SERVICES         Secured       12,697.00     11,700.47        11,700.47           0.00       0.00
CAP ONE                        Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE NA                 Unsecured      1,009.00       1,122.05        1,122.05        572.49        0.00
CBNA                           Unsecured         501.00           NA              NA            0.00       0.00
CHASE CC                       Unsecured      3,457.00            NA              NA            0.00       0.00
CHASE CC                       Unsecured      8,017.00            NA              NA            0.00       0.00
CHICAGO PATROLMENS FEDERAL C   Unsecured      6,679.00       6,791.43        6,791.43      3,465.13        0.00
COMENITY BANK                  Unsecured           0.00           NA              NA            0.00       0.00
DEPARTMENT STORE NATIONAL BA   Unsecured            NA       7,687.34        7,687.34      3,922.24        0.00
DEPARTMENT STORE NATIONAL BA   Unsecured         132.00        202.43          202.43        103.28        0.00
INTERNAL REVENUE SERVICE       Priority       3,600.00       3,448.90        3,448.90      3,448.90        0.00
INTERNAL REVENUE SERVICE       Unsecured            NA           0.00          272.94        139.26        0.00
LANE BRYANT RETAIL/SOA         Unsecured           0.00           NA              NA            0.00       0.00
MIDLAND FUNDING                Unsecured         952.00        983.68          983.68        501.89        0.00
MIDLAND FUNDING                Unsecured         825.00        879.62          879.62        448.80        0.00
MIDLAND FUNDING                Unsecured      2,074.00       2,141.26        2,141.26      1,092.51        0.00
PRA RECEIVABLES MGMT           Unsecured      2,311.00       2,444.20        2,444.20      1,247.08        0.00
PRA RECEIVABLES MGMT           Unsecured         276.00        348.06          348.06        177.59        0.00
PRA RECEIVABLES MGMT           Unsecured            NA         538.78          538.78        274.90        0.00
QUANTUM3 GROUP LLC             Unsecured         316.00        571.25          571.25        291.46        0.00
QUANTUM3 GROUP LLC             Unsecured         482.00        578.86          578.86        295.35        0.00
TD BANK USA                    Unsecured      1,795.00       2,926.04        2,926.04      1,492.93        0.00
TD BANK USA                    Unsecured            NA           0.00            0.00           0.00       0.00
US DEPT OF EDUCATION           Unsecured     12,121.00     34,104.84        34,104.84           0.00       0.00
US DEPT OF EDUCATION           Unsecured     32,833.00     12,617.06        12,617.06           0.00       0.00
WELLS FARGO BANK NA            Secured              NA       1,628.00        1,628.00           0.00       0.00
WELLS FARGO BANK NA            Unsecured      1,678.00           0.00        1,628.00        830.64        0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 16-30715         Doc 45      Filed 10/09/18 Entered 10/09/18 10:01:53                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $159,845.06                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                           $11,700.47                $0.00            $0.00
       All Other Secured                                  $1,628.00                $0.00            $0.00
 TOTAL SECURED:                                         $173,173.53                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $3,448.90          $3,448.90              $0.00
 TOTAL PRIORITY:                                          $3,448.90          $3,448.90              $0.00

 GENERAL UNSECURED PAYMENTS:                             $75,837.84         $14,855.55              $0.00


Disbursements:

         Expenses of Administration                             $5,119.55
         Disbursements to Creditors                            $18,304.45

TOTAL DISBURSEMENTS :                                                                      $23,424.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
